Citation Nr: 1037204	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1950 to June 1953, and 
his decorations include the Purple Heart. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the above claim.

When this matter was initially before the Board in February 2006, 
the Board remanded the claim for issuance of a statement of the 
case.  The Veteran subsequently perfected his appeal, and in an 
August 2006 decision, the Board denied entitlement to a TDIU.  
The Veteran then appealed the Board's August 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a March 2007 order, granted the parties' joint motion 
for remand, vacating the Board's August 2006 decision and 
remanding the case for compliance with the terms of the joint 
motion; namely, to obtain a medical examination.  Accordingly, in 
July 2007, the Board remanded the claim for such development.  
Following this development, in a March 2008 decision, the Board 
again denied the Veteran's claim for entitlement to a TDIU, and 
the Veteran again appealed the Board's decision to the Court, 
which, in a June 2008 order, granted the parties' joint motion 
for remand, vacating the Board's March 2008 decision with regard 
to entitlement to a TDIU, and remanding the case for compliance 
with the terms of the joint motion.  Accordingly, in August 2008, 
the Board again remanded this case to the RO for further 
development.  Once this development was complete, in a February 
2009 decision, the Board again denied the Veteran's claim for 
entitlement to a TDIU.  The Veteran again appealed the Board's 
decision to the Court, which, in an August 2009 order, granted 
the parties' joint motion for remand, vacating the Board's 
February 2009 decision with regard to entitlement to a TDIU, and 
remanding the case for compliance with the terms of the joint 
motion.  In compliance with the Court's August 2009 order, in 
December 2009, the Board again remanded the Veteran's claim for 
further development.  This development having been completed, and 
a VA medical advisory opinion obtained in May 2010, the case is 
once again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD), wound to the 
right buttock, wound to the left buttock, tender scar of the 
right buttock associated with wound to the right buttock, and 
tender scar of the left buttock associated with wound to the left 
buttock, prevent him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the 
claim for a TDIU is herein granted, any failure with respect to 
the duty to notify or assist is nonprejudicial.    

The Veteran contends that he is entitled to a TDIU.  
Specifically, he has reported that, due to his PTSD 
symptomatology, and treatment thereof, he has been unable to 
retain or obtain employment.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total if it is found that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of 1) a single service-connected disability ratable at 60 
percent or more, or 2) as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more.  
See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the Veteran is unable 
to secure and follow a substantially gainful occupation by reason 
of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 
4.16(b).

Entitlement to a TDIU requires the presence of an impairment so 
severe that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, 
the central inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the impairment 
caused by non-service-connected disabilities.  See 38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, service connection is in effect for PTSD, rated as 
50 percent disabling; wound to the right buttock (muscle group 
XVII), rated as 10 percent disabling; wound to the left buttock 
(muscle group XVII), rated as 10 percent disabling; tender scar 
of the right buttock associated with wound to the right buttock 
(muscle group XVII), rated as 10 percent disabling; and tender 
scar of the left buttock associated with wound to the left 
buttock (muscle group XVII), rated as 10 percent disabling.  The 
Veteran's combined disability rating is 70 percent.  Accordingly, 
he meets the percentage requirements of 38 C.F.R. § 4.16 because 
his PTSD is rated as more than 40 percent disabling and his 
combined disability rating is 70 percent.  

A review of the record indicates that, after separation from 
service in June 1953, the Veteran worked as a factory assembler 
for one year, as a construction laborer for less than a year, as 
an automobile mechanic for 20 years after completing one to two 
years of mechanic school, and then finally as a tractor trailer 
driver for approximately 17 years until he retired in November 
1995.  In this regard, the Veteran has indicated that he had to 
retire from his job as a truck driver because his PTSD medication 
made it difficult for him to stay awake while driving.  The 
Veteran has also reported that he has since been unable to work.  

Shortly prior to his retirement, in April 1995, the Veteran was 
afforded a VA psychiatric examination.  At that time, the 
examiner noted that the Veteran currently drove a truck full-
time, and reported that the Veteran had an eighth grade education 
when he joined the military at 17 years of age.  The examiner 
also noted that, following military service, the Veteran had 
worked in a factory doing assembly work, had then worked in 
construction, followed by seven years as a mechanic before 
obtaining his current job as a truck driver.  After discussing 
the results of his examination and diagnostic testing, the 
examiner diagnosed the Veteran with PTSD with panic attacks, 
noting that the Veteran had difficulty concentrating and 
recurrent distressing dreams of his combat experiences.   
Significantly, no cognitive disorders were found on examination.  

During VA treatment in August 1995, the doctor noted that the 
Veteran's current medication, Hydroxyzine, which he took for his 
PTSD with resultant depression and anxiety, made him too sleepy 
to drive, interfering with his performance as a truck driver and 
creating a hazard.  The doctor also indicated that the Veteran 
would probably not be able to be re-trained vocationally, and as 
such, was unlikely to find further work.  The same doctor 
subsequently noted that the Veteran retired from his job in 
November 1995. 

Thereafter, in January 1997, the Veteran was afforded a VA 
examination.  At that time, the examiner noted that the Veteran 
had not completed high school, but had instead quit school at age 
17 to join the Army.  The examiner additionally noted that the 
Veteran had worked as a truck driver until recently, when he quit 
working due to failing memory and vigilance.  Specifically, the 
examiner noted the Veteran's report that he felt as though he was 
very close to having an accident and had found himself driving 
off of the road on several occasions, which frightened him.  
Additionally, the Veteran reported that he had recently begun 
having difficulty with his memory, was often tired, and had to 
sleep frequently.  In this regard, the examiner noted that the 
Veteran fell asleep during his examination.  Based on his 
examination of the Veteran and the results of diagnostic testing, 
the examiner diagnosed the Veteran with very severe depression 
and anxiety, noting that the Veteran also had clinically 
significant impairment in memory and information processing, 
which was strongly suggestive of a mild degree of brain 
dysfunction/cognitive difficulty, and which was not attributable 
to his depression and anxiety.  

A month later, in February 1997, the Veteran was afforded VA 
psychiatric examination.  At that time, the examiner noted that, 
following separation from service, the Veteran had briefly worked 
as a mechanic before becoming a full time truck driver.  The 
examiner also noted that the Veteran had worked as a truck driver 
until November 1995, when he began falling asleep at the wheel 
and found that he was not paying attention to what he was doing, 
and as such, felt that he posed a hazard on the road and quit 
working.  Based on his evaluation of the Veteran, the examiner 
diagnosed him with major depression with some anxiety and a 
history of PTSD.  

In August 1997, the January 1997 VA examiner again examined the 
Veteran.  At that time, the examiner noted the Veteran's reports 
that he had been experiencing excessive sleepiness, describing 
incidents in which he fell asleep in the car while waiting for a 
train to pass.  The Veteran also reported that he had retired 
from his job as a truck driver due to his sleepiness.  At that 
time, the examiner reported that, relative to his prior 
evaluation, the Veteran had experienced no deterioration in 
cognitive functioning, and as such, his impairment in functioning 
appeared to now be stable.  

In September 1997, the Veteran provided information regarding his 
anti-anxiety medication, Hydroxyzine.  Specifically, he submitted 
a copy of directions associated with the medication, which 
indicated that he was not to driver or operate dangerous 
machinery after taking this medication.  

Subsequently, in October 1997, the Veteran was again examined by 
the February 1997 VA examiner, and at that time, the examiner 
concluded that his evaluation was exactly the same as it had been 
in February 1997.  

Thereafter, in an October 1999 decision, the Social Security 
Administration (SSA) determined that the Veteran had been 
unemployable due to his PTSD, depression, and anxiety, since July 
1, 1996, when he was 63 years of age.  

In May 2000, the Veteran was afforded a third VA psychiatric 
examination by the February 1997 VA examiner.  Based on his 
evaluation of the Veteran, the examiner diagnosed the Veteran 
with a history of PTSD and depression with anxiety, and age-
associated cognitive decline.  The examiner then went on to 
report that the Veteran had no changes in his overall level of 
functioning and no significant deterioration in cognitive 
impairment.  As such, he reported that the Veteran's current 
level of functioning was stable.  

In March 2003, the Veteran was afforded a VA psychiatric 
examination by a different VA physician.  At that time, the 
examiner reported that he Veteran was living with his daughter, 
and needed her care.  The Veteran reported that he had difficulty 
concentrating, indicating that he had to quit his job as a truck 
driver because he could not concentrate or sit still for any 
length of time.  The examiner noted that, on examination, the 
Veteran appeared to be confused and had poor memory, reported 
having panic attacks, indicated that he got depressed and would 
not leave his home of periods of times, had impulse control, and 
had regularly interrupted sleep.  The examiner also noted that 
the Veteran had been wounded during service in Korea and still 
suffered from these wounds.  Based on his examination, the 
examiner diagnosed the Veteran with depressive disorder and PTSD, 
noting that the Veteran had frequent recollections of his war 
experiences and intense recollections of being wounded, 
continuing pain from his combat wounds, and nightmares of his 
combat experiences that caused him to remain tense and nervous 
during the day and to isolate himself.  

In March 2003, the Veteran's daughter submitted a statement, 
reporting that the Veteran was unable to care for himself and 
could not be left alone, and as such, she had been caring for him 
on a daily basis.  She further reported that the Veteran had 
drastic mood swings with bouts of serious depression, and had 
become very forgetful to the point that he was unable to cook for 
himself, could not remember to take his medication correctly, 
often failed to take care of his personal hygiene, and could no 
longer drive because he would forget where he was going.   

In July 2005, the Veteran was afforded another VA examination.  
The examiner noted that the Veteran had been unemployed since 
1995, when he quit working as a truck driver due to his tendency 
to fall asleep at the wheel.  At that time, the Veteran reported 
that he had nightmares regarding his experiences in Korea every 
seven to ten days, had considerable irritability, and frequently 
isolated himself.  On examination, the Veteran was alert and 
oriented to time and place, but did not know the current month 
and had no idea of the nature of the evaluation.  The examiner 
noted that the Veteran was easily distracted, had notable 
concentration deficits, and appeared mildly disheveled, with old 
but clean clothes and one to two days of beard growth.  In this 
regard, the examiner noted that the Veteran's hygiene would be 
wanting but for the prompting of his daughter.  The examiner also 
noted that the Veteran was reliant on his daughter for his 
medication, laundry, and food.  

After discussing the Veteran's pertinent history, the examiner 
diagnosed the Veteran with moderate chronic PTSD, anxiety, and a 
cognitive disorder, not otherwise specified, noting that his 
psychosocial and environmental problems included exposure to 
combat trauma and occupational problems.  The examiner then went 
on to assign the Veteran a Global Assessment of Functioning (GAF) 
score of 55, noting that if the Veteran's cognitive dysfunction 
was included in the assessment, the Veteran's GAF score would be 
reduced to at least 53.  Additionally, the examiner stated that 
while the Veteran's PTSD appeared to be stable, his ability to 
conduct the interview of the Veteran was limited due to the 
Veteran's deteriorating cognitive disorder and possible over-
medication.  The examiner further noted that the Veteran 
subsequently fell asleep for his general medical examination.  

Thereafter, in a May 2007 report, Dr. Carl E. Barchi provided an 
assessment of the Veteran's employability.  At the outset of his 
report, Dr. Barchi noted that the Veteran had only an eighth 
grade education, an IQ of 87, and had been found to have a low-
average intelligence.  Moreover, he noted that all of the 
Veteran's jobs (i.e., factory assembler, construction laborer, 
and tractor trailer driver) were considered to be lower-skilled 
occupations by the Department of Labor.  After discussing the 
Veteran's pertinent medical and employment history, Dr. Barchi 
concluded that the Veteran was totally occupationally disabled 
due solely to his service-connected PTSD.  In support of this 
opinion, Dr. Barchi noted that the Veteran initially became 
unable to work as a truck driver in August 1995 due to the 
treatment he was receiving for his service-connected anxiety, and 
specifically, due to the side-effects of his prescribed 
medication for anxiety.  Moreover, Dr. Barchi noted that the 
Veteran's vocational ability had since continued to decline, as 
evidenced by his declining GAF scores from 1997 to 2005.  
Further, Dr. Barchi noted that the narratives of record regarding 
the Veteran's current psychiatric symptomatology did not describe 
an individual that was employable or able to sustain 
substantially gainful work activity.  As such, Dr. Barchi 
provided the opinion that the Veteran was currently completely 
unable to engage in any substantial work activity, including even 
sedentary, unskilled work, due solely to the accumulated effects 
of his PTSD.  

Subsequently, in compliance with the Board's July 2007 remand 
instructions, in August 2007, the Veteran was afforded a VA 
muscle and scar examination.  At that time, the examiner noted 
that the Veteran had difficulty walking as a result of his muscle 
injury to the buttocks, being able to walk for only three of four 
minutes at a time.  In this regard, the examiner noted that the 
Veteran reported having such difficulty for the past three to 
four years.  The examiner also reported that the Veteran's 
bilateral buttocks injury resulted in pain and weakness, with 
moderate flare-ups on a daily basis that lasted for several 
hours.  Based on his review of the claims file and examination of 
the Veteran, the examiner diagnosed the Veteran with an injury to 
the gluteus maximus bilaterally, secondary to shrapnel wounds, 
with scarring to each buttock.  The examiner then went on to 
report that this disability affected the Veteran's activities of 
daily living insofar as it prevented him from doing chores, 
shopping, exercising, and participating in sports and recreation, 
and severely limited his ability to travel, bathe, get dressed, 
and toilet.  Finally, the examiner noted that the Veteran's 
buttock injury also prevented him from playing golf, and caused 
pain when seated on the toilet.  

Thereafter, in October 2008, in compliance with the Board's 
August 2008 remand instructions, the Veteran was afforded another 
VA psychiatric examination.  At that time, the examiner noted 
that the Veteran had been in his daughter's care for the past 
eight years.  Additionally, the examiner noted that the Veteran's 
PTSD symptoms including recurrent distressing dreams about events 
in service and efforts to avoid thoughts, feelings, and 
conversations associated with the trauma.  In this regard, the 
examiner reported that the Veteran experienced nightmares about 
Korea about once a week and had bouts of anxiety about three 
times a week, especially when other people were around.  The 
examiner also noted that the Veteran was socially isolative.  In 
regard to the issue of employability, the examiner noted that the 
Veteran had not worked since approximately 1997, after 17 years 
as an 18-wheel truck driver, when he quit working because he had 
difficulty staying awake behind the wheel, and as such, was a 
danger to himself and others.   Based on his examination of the 
Veteran, the examiner diagnosed him with PTSD and dementia.  The 
examiner then went on to report that the Veteran's PTSD symptoms 
may be disguised or "covered up" by his pronounced dementia, 
which contributed to his memory, concentration, self-care, and 
relationship problems.  Finally, the examiner noted that it was 
difficult to gauge the presence, severity, and extent of the 
Veteran's PTSD because of his dementia. 

In October 2008, the Veteran was also afforded a general VA 
examination.  At that time, the examiner noted that there had 
been no change in his shrapnel wounds to the buttocks since his 
last examination, which was conducted in August 2007.  The 
examiner also noted that the Veteran had not worked since he 
retired in 1995 due to his medical and psychiatric problems, and 
namely his dementia, PTSD, heart disease, and hypertension.  

Subsequently, in October 2009, Dr. Edmond J. Calandra provided a 
vocational assessment regarding the Veteran.  At the outset of 
his report, Dr. Calandra indicated that he had reviewed the 
Veteran's claims file and interviewed the Veteran.  In regard to 
his occupational history, Dr. Calandra indicated that the Veteran 
had an eighth grade education and had worked as a factory 
assembler for one year after discharge from service, then as a 
construction laborer for less than a year, as an automobile 
mechanic for about 20 years after completing one to two years of 
mechanic school, and had then worked as a tractor trailer driver 
until he retired in 1995.  Dr. Calandra also noted the Veteran's 
reports that he continued to experience buttock pain, which made 
it difficult for him to walk or to be on his feet for more than 
10 to 15 minutes at a time, and made it difficult for him to sit 
and drive for long periods of time.  In this regard, Dr. Calandra 
noted that the Veteran no longer drove.  

Based on his review of the claims file and interview with the 
Veteran, Dr. Calandra reported that the Veteran was a 76-year old 
man with less than a high school education, who had not worked 
since 1995 and had only performed at the semi-skilled and skilled 
work levels during his lifetime.  Dr. Calandra also reported that 
while the evidence of record that, given the cumulative effects 
of the Veteran's buttocks pain and PTSD, the Veteran would be 
unable to perform even sedentary unskilled work.  Specifically, 
Dr. Calandra stated that from the buttocks perspective, the 
Veteran was unable to be on his feet for any length of time, 
thereby precluding him from performing work at the light or more 
strenuous level.  Further, Dr. Calandra noted that the Veteran 
lacked the required education and skills to perform the duties of 
a sedentary business or clerical occupation.  Additionally, Dr. 
Calandra reported that the affects of the Veteran's PTSD, and 
specifically, his depression, panic attacks, and lack of memory 
would preclude the Veteran from performing his past occupations 
(i.e., auto mechanic and truck driver), and would significantly 
affect his ability to perform in a business or clerical 
environment.  As such, Dr. Calandra concluded that the Veteran's 
residual buttocks disability and PTSD served in combination to 
adversely affect the Veteran's ability to perform work-related 
tasks to the point that he would consider the Veteran to be 
unable to secure or follow a path of substantially gainful 
employment. 

Thereafter, in compliance with the Board's December 2009 remand 
instructions, in January 2010, the Veteran was afforded yet 
another VA psychiatric examination.  In regard to his employment 
history, the examiner reported that the Veteran had ceased 
working as a truck driver in 1995 due to his anti-anxiety 
medication (i.e., Hydroxyzine), which caused him to fall asleep 
while driving.  After reviewing the Veteran's claims file and 
examining the Veteran, the examiner reported that the Veteran had 
a sedentary lifestyle consisting of meals, naps, and considerable 
television watching.  The examiner further noted that the 
Veteran's daughter assisted him with his activities of daily 
living due to his combination of poor gait and balance, and his 
increasing dementing process.  Significantly, the examiner stated 
that while the Veteran has been diagnosed with both PTSD and 
dementia, the Veteran's dementia made it difficult for him to 
verbalize his emotional internal experiences and describe his 
behaviors, thereby creating a challenge in assessing his PTSD.  
As such, the examiner reported that the Veteran's pronounced 
dementing process was masking his underlying PTSD symptomatology.  
In this regard, the examiner stated that the Veteran's level of 
functioning based on PTSD could not be separated from the level 
of functioning based on dementia because the two mental disorders 
interacted with each other.  

Finally, in compliance with the Board's April 2010 request, in 
May 2010, a VA medical advisory opinion was obtained regarding 
the Veteran's employability.  At the outset, the specialist 
indicated that he had reviewed the Veteran's claims file, noting 
that the Veteran was currently unemployed, had last worked in 
1997 as a truck driver, and that his current comorbid psychiatric 
and medical conditions included chronic PTSD, residual combat 
injury to both buttocks, vascular dementia, coronary artery 
disease (CAD), peripheral vascular disease, and hypertension.  
After discussing the Veteran's pertinent medical history, the 
specialist stated that he could not determine the likelihood that 
the Veteran's chronic PTSD and residuals of combat injuries alone 
precluded him from obtaining or maintaining substantial, gainful 
employment without resorting to mere speculation.  In this 
regard, the specialist indicated that it was evident from the 
evidence of record that the Veteran had a memory disturbance 
consistent with dementia that had been an active process since 
1997, and that he had active CAD, which required open-heart 
surgery in 2000.  As such, he stated that the probability that 
the Veteran's chronic PTSD and residuals of shrapnel injuries to 
the buttocks alone preclude him from obtaining and maintaining 
substantial gainful employment could not be determined without 
taking into consideration the other comorbid physical/medical 
conditions.  Significantly, however, the examiner went on to 
report that the impairment caused by the Veteran's dementia, CAD, 
peripheral vascular disease, and hypertension were likely 
amplified because of the impairment resulting from his underlying 
PTSD and residual combat injuries to the buttocks.  

On this record, the Board finds that reasonable doubt exists as 
to whether the Veteran is able to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.  In reaching this determination, the Board finds it 
significant that the Veteran initially quit working in 1995 due 
to the fact that the medication prescribed for his service-
connected PTSD with anxiety caused him to fall asleep at the 
wheel.  Moreover, the Board finds it significant that when he 
quit working in November 1995, the Veteran had not yet developed 
a cognitive disorder and/or dementia.  Rather, the evidence of 
record shows that the Veteran was first noted to have cognitive 
difficulty/brain dysfunction in January 1997 and to have 
cognitive decline in May 2000; was first diagnosed with a 
cognitive disorder in July 2005; and was not diagnosed with 
dementia until August 2008.  As such, as noted by an August 1995 
VA doctor, the February 1997 VA examiner, the July 2005 VA 
examiner, Dr. Barchi in his May 2007 report, the October 2008 VA 
examiner, and the January 2010 VA examiner, it appears that the 
Veteran's service-connected PTSD, and treatment thereof, was the 
initial cause of his inability to work, not his nonservice-
connected dementia.   In this regard, the Board also points out 
that SSA found the Veteran to be unemployable as of July 1996 due 
to his PTSD, depression, and anxiety.    

Regarding his continuing inability to work, the Board finds it 
significant that, after reviewing the entirety of the Veteran's 
medical and occupational history, Dr. Barchi concluded that the 
Veteran was totally occupationally disabled due solely to his 
service-connected PTSD.  Further, after reviewing the Veteran's 
medical and employment history and interviewing the Veteran, Dr. 
Calandra concluded that the Veteran's PTSD and residual buttocks 
disability served in combination to adversely affect the 
Veteran's ability to perform work-related tasks to the point that 
he would consider the Veteran to be unable to secure or follow a 
path of substantially gainful employment.  In this regard, the 
Board notes the August 2007 VA examiner reported that he 
Veteran's residual buttocks injury made it difficult for him to 
walk or stand for more than three to four minutes, and affected 
his activities of daily living insofar as it prevented him from 
doing chores, shopping, exercising, and participating in sports 
and recreation, and severely limited his ability to travel, 
bathe, get dressed, and toilet.

The Board acknowledges the Veteran developed dementia after 
retiring from his job as truck driver.  Significantly, however, 
the October 2008 VA examiner reported that the Veteran's 
pronounced dementia disguised or "covered up" his PTSD 
symptoms, such that it was difficult to gauge the presence, 
severity, and extent of the Veteran's PTSD because of his 
dementia.  Similarly, the January 2010 VA examiner indicated that 
the Veteran's dementia was masking the Veteran's PTSD symptoms, 
making it difficult to assess the severity of his PTSD with 
depression and anxiety.  Further, the May 2010 VA specialist 
stated that, while he could not determine whether the Veteran was 
unable to work solely because of his service-connected PTSD and 
residual combat injuries to the buttocks, as these conditions 
could not be considered without also considering his nonservice-
connected disabilities, the specialist went on to indicate that 
the Veteran's nonservice-connected disabilities likely caused 
even greater impairment than they otherwise would because of his 
PTSD and residual combat injuries to the buttocks.  As such, the 
Board finds that the specialist implied that all of the Veteran's 
comorbidities combined to make him unemployable.  In this regard, 
the Board points out that, when it is not possible to separate 
the effects of a nonservice-connected condition from those of a 
service-connected disorder, reasonable doubt should be resolved 
in the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)); see also 38 C.F.R. § 3.102.  Accordingly, applying the 
doctrine of the benefit of the doubt in this case, the Board will 
grant the claim of entitlement to TDIU.  38 U.S.C.A. § 5107(b).






ORDER

A total disability rating based on individual unemployability is 
granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


